Citation Nr: 0005009	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  97-03 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois




THE ISSUE

Entitlement to an earlier effective date for an increased 
rating for a psychophysiological musculoskeletal disorder, 
prior to June 24, 1987.  




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from August 1974 to 
September 2, 1975.  This matter originally came before the 
Board of Veterans' Appeals (Board) on appeal from an October 
1987 rating decision by the Chicago, Illinois, Regional 
Office (RO), which confirmed a 10 percent rating for a 
psychophysiological musculoskeletal disorder, confirmed a 10 
percent rating for disfiguring laceration scar of the right 
forehead, and denied a total rating based upon individual 
unemployability (the issue of an increased rating for right 
forehead scar was subsequently withdrawn by appellant from 
the appeal).  In a decision rendered November 1, 1989, the 
Board granted an increased rating of 30 percent for the 
psychophysiological musculoskeletal disorder, and denied a 
total rating based upon individual unemployability.  In a 
January 1990 implementing rating decision, the RO assigned a 
30 percent rating for psychophysiological musculoskeletal 
disorder manifested by headaches and back pain, effective 
June 24, 1987.  Thereafter, appellant appealed the Board's 
November 1, 1989, decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court).  On September 16, 1991, the 
Court rendered a decision vacating the Board's November 1, 
1989, decision and remanding the case for readjudication as 
set forth in the Court's decision.  

In April 1992 and March 1994, the Board remanded the case to 
the RO for evidentiary development.  By a rating decision in 
September 1994, the RO confirmed the 30 percent rating 
assigned for the psychophysiological musculoskeletal 
disorder, and denied a total rating based upon individual 
unemployability.

By a September 22, 1995 decision, the Board granted an 
increased evaluation of 70 percent for the 
psychophysiological musculoskeletal disorder and a total 
rating based upon individual unemployability.  Subsequent to 
the Board's September 22, 1995 decision, appellant appealed 
an October 1995 rating decision, insofar as the RO assigned a 
June 24, 1987 effective date for that increased evaluation.  
In a June 30, 1997, memorandum decision, the Court granted 
the Appellee's March 1997 "Motion for Partial Vacatur and 
Remand...", dismissing the claim for a total rating based upon 
individual unemployability "as there is no [']case or 
controversy['] since the Board granted the full benefit 
sought by the appellant"; vacating that part of the Board's 
September 22, 1995, decision insofar as the increased rating 
for a psychophysiological musculoskeletal disorder was 
concerned; and remanding that increased rating issue for 
readjudication as set forth in the Court's decision.  

In October and November 1998 written letters from appellant, 
prior to the promulgation of a final Board decision on the 
increased rating appellate issue, he expressly withdrew that 
issue from appellate status.  Since appellant withdrew from 
appellate status the claim for entitlement to an increased 
rating for a psychophysiological musculoskeletal disorder, 
this claim was dismissed by the Board in a January 11, 1999 
decision for lack of jurisdiction.  Subsequently, the Board's 
administrative staff sent appellant an October 1998 letter 
requesting clarification as to whether he intended to have 
representation concerning the earlier effective date issue 
and provided him a 30-day period to respond.  Appellant did 
not respond thereto.  Additionally, in response to the 
Board's administrative staff's letter requesting 
representation clarification, an attorney who had previously 
represented appellant replied in writing that she was not 
representing appellant in the earlier effective date appeal 
in question; and that a previous power of appointment had 
been limited to her representation of appellant in the 
increased rating and total rating claims and was now revoked.  
Consequently, it appears that appellant is unrepresented with 
regards to the earlier effective date issue on appeal.  

Accordingly, the Board will render a decision herein on the 
issue of entitlement to an earlier effective date for an 
increased rating for a psychophysiological musculoskeletal 
disorder, prior to June 24, 1987.  


FINDINGS OF FACT

1.  An April 1976 rating decision granted service connection 
and assigned a 10 percent evaluation for a 
psychophysiological musculoskeletal disorder.  

2.  June 1977 and October 1983 Board decisions denied an 
evaluation in excess of 10 percent for a psychophysiological 
musculoskeletal disorder.  

3.  A July 1984 rating decision confirmed a 10 percent 
evaluation for a psychophysiological musculoskeletal 
disorder.  Appellant was provided notice of that adverse 
rating decision that month, but did not file a Notice of 
Disagreement therewith.  Therefore, that rating decision is 
final.  

4.  Appellant reopened his claim for an increased rating for 
a psychophysiological musculoskeletal disorder on June 24, 
1987.  

5.  Subsequent to the Board's September 22, 1995 decision, 
which granted an increased evaluation of 70 percent for the 
psychophysiological musculoskeletal disorder and a total 
rating based upon individual unemployability, the RO assigned 
a June 24, 1987 effective date for that increased evaluation.  

6.  It was factually ascertainable that the appellant's 
psychophysiological musculoskeletal disorder was at least 
severely disabling as of June 24, 1986, one-year prior to the 
June 24, 1987 date of receipt of claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date one year earlier than 
June 24, 1987 for an increased rating for appellant's 
psychophysiological musculoskeletal disorder have been met.  
38 U.S.C.A. §§ 1155, 5110(b)(2), 5107(b) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1987-1999).  

2.  The criteria for an effective date earlier than June 24, 
1986 for an increased rating for appellant's 
psychophysiological musculoskeletal disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5110(b)(2) (West 1991); 38 C.F.R. 
§ 3.400(o)(2) (1987-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that appellant's earlier effective 
date claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), in that the claim is 
plausible, particularly in light of the partial allowance of 
this issue in the Board's decision herein.  Additionally, the 
evidence of record is adequate.  Pursuant to the Board's 
April 1992 and March 1994 remands, relevant private and VA 
treatment reports were obtained, including with respect to 
the relevant period in controversy (the one-year period prior 
to June 24, 1987, date of receipt of application to reopen 
the claim).  Additionally, a March 1987 Social Security 
Administration (SSA) Administrative Law Judge's decision was 
received on June 24, 1987 and indicates the severity of 
appellant's psychophysiological musculoskeletal disorder 
during the relevant period in controversy.  Thus, the duty to 
assist appellant as contemplated by 38 U.S.C.A. § 5107(a) has 
been satisfied.  

The appellant seeks an earlier effective date for an 
increased evaluation for a psychophysiological 
musculoskeletal disorder, prior to June 24, 1987.  The 
appellant contends, in essence, that his psychophysiological 
musculoskeletal disorder was of such severity as to warrant 
an increased evaluation back to the day after service 
discharge, September 3, 1975, rather than June 24, 1987.  It 
is asserted that an earlier effective date for an increased 
rating should be assigned, since his psychophysiological 
disorder produced severe social and industrial 
inadaptability; that any exposure to psychic stress, 
particularly in a work environment, caused him to experience 
muscle tension and spasms and tension headaches; that he 
remained socially isolated apart from his immediate family; 
and that although he had had sporadic, brief periods of 
employment, these periods of employment were marred by 
excessive absenteeism on account of his inability to cope 
with any stressful work environment.  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year of such date; 
otherwise, it is the date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991) (formerly § 3010, recodified May 7, 
1991 and in effect since prior to 1987); 38 C.F.R. 
§ 3.400(o)(2) (1999) (in effect since prior to 1987).  

The appellant's service medical records reflect that in 
January 1975, he complained of back pain and headaches.  In 
March 1975, he allegedly bumped his head and complained of 
headaches.  These were medically described as most likely 
tension-type headaches.  A VA examination report in April 
1976 diagnosed a psychophysiological musculoskeletal disorder 
manifested by tension headaches.  On that examination, he 
reported that he resided with his parents.  Additionally, he 
reported that he had worked three days as a construction 
laborer, and had not returned to work due to inclement 
weather.  The appellant considered himself unable to 
presently work.  He stated that he experienced anxiety, had 
few friends, avoided social affairs, and experienced frequent 
tension.  He related that he had headaches for which he took 
medication.  His complaints included occasional depression.  
Psychophysiological musculoskeletal disorder manifested by 
tension headaches was diagnosed.  An April 1976 rating 
decision granted service connection and assigned a 10 percent 
evaluation for a psychophysiological musculoskeletal 
disorder.  

Similar complaints and findings were reported on VA 
examinations in 1976 and April 1978 as were recorded on that 
April 1976 VA examination.  During the former examination, he 
stated that he had had brief employment as a laborer in ten 
construction jobs, each lasting between a couple days to a 
week, the last one held a month ago.  VA outpatient treatment 
reports dated in June 1980 and March 1981 indicated that 
appellant lacked motivation for working, and reportedly was 
attending college pursuant to VA vocational rehabilitation 
auspices.  A VA examination report dated in August 1981 
reflects that appellant complained of stress, and muscle 
tightness and spasms.  He related that he experienced muscle 
pain and spasms when under stress.  He reportedly worked 
part-time while attending college.  His social and industrial 
adjustment were described as minimal and moderate, 
respectively.  June 1977 and October 1983 Board decisions 
denied an evaluation in excess of 10 percent for a 
psychophysiological musculoskeletal disorder.  The June 1977 
and October 1983 Board decisions are final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.  
See Manio v. Derwinski, 1 Vet. App. 140 (1991); Smith 
(William A.) v. Brown, 35 F.3rd 1516 (Fed. Cir. 1994); and 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir 1998).  No 
appropriate collateral attack or reconsideration motion with 
respect to said Board decisions has been made.  Thus, an 
earlier effective date for an increased evaluation for a 
psychophysiological musculoskeletal disorder may not be 
premised on the evidence of record at the time of those June 
1977 and October 1983 Board decisions.  

VA outpatient treatment reports dated from April 1981 to 
September 1983 indicated that in 1981, appellant complained 
of muscle spasms all over his body; that stress was causing 
his pain; and that a major cause of the stress was anger over 
his having pain.  By a July 1984 rating decision, the RO 
confirmed the 10 percent evaluation assigned for appellant's 
psychophysiological musculoskeletal disorder.  Appellant was 
provided written notice of that adverse rating decision that 
month with his procedural and appellate rights, but did not 
file a Notice of Disagreement therewith.  The provisions of 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.201 (1999) 
(formerly § 19.118, in effect since prior to 1987), in 
pertinent part, define a notice of disagreement as "[a] 
written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result....  While 
special wording is not required, the Notice of Disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review...."  

The provisions of 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a) 
(formerly § 19.129(a), in effect since prior to 1987), in 
pertinent part, state that "a claimant, or his or her 
representative, must file a Notice of Disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final."  Since appellant did not timely express 
disagreement with that July 1984 adverse rating decision, 
that rating decision is final.  The Board has liberally 
reviewed and analyzed the written statements submitted by the 
appellant since the July 1984 rating decision.  However, even 
with a liberal reading, none of these statements may be 
reasonably considered a timely Notice of Disagreement with 
the July 1984 rating decision.  Thus, an earlier effective 
date for an increased evaluation for a psychophysiological 
musculoskeletal disorder may not be premised on the evidence 
of record at the time of said July 1984 adverse rating 
decision.  Again, no pertinent argument has been advanced or 
developed as a collateral attack with respect to this final 
rating decision for the purpose of assigning an earlier 
effective date.  

Subsequently, on June 24, 1987, the RO received a letter from 
appellant requesting an increased rating for a 
psychophysiological musculoskeletal disorder.  The RO 
considered this a reopened claim for an increased rating for 
a psychophysiological musculoskeletal disorder, and after the 
Board's September 22, 1995 decision, which granted an 
increased evaluation for the psychophysiological 
musculoskeletal disorder and a total rating based upon 
individual unemployability, the RO assigned a June 24, 1987 
effective date for that increased evaluation.  Since the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date, the relevant period 
to determine whether the service-connected 
psychophysiological musculoskeletal disorder was at least 
severely disabling is the one-year period prior to June 24, 
1987, date of receipt of application to reopen the claim.  
See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

During the one-year period prior to June 24, 1987, date of 
receipt of application to reopen the claim, VA outpatient 
treatment records revealed that in December 1986, appellant 
had numerous somatic complaints.  Clinically, there was 
marked costochondral tenderness and lumbosacral area 
tenderness.  In January 1987, his complaints included back 
pain.  It was noted that anxiety and depression had responded 
well to treatment.  In February 1987, he reportedly was doing 
well, although he was unemployed and had episodes of anxiety.  
The following month, he had no active symptoms of anxiety or 
depression and was sleeping well.  On June 18, 1987, he 
reportedly was feeling well and had no depression.  

As the Board pointed out in its September 22, 1995 decision, 
appellant's service-connected psychophysiologic disability 
included psychogenic as well as organic components, and 
therefore the provisions of Diagnostic Code 9505, pertaining 
to a psychophysiologic disability, where psychological 
factors affect musculoskeletal condition, were applicable.  
NOTE (2), following 38 C.F.R. § 4.132, Code 9505 states, in 
pertinent part:  [w]hen two diagnoses, one organic and the 
other psychological or psychoneurotic, are presented covering 
the organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability.  In that 
decision, the Board stated it was clear that the psychogenic 
component of appellant's psychophysiologic disability 
represented the major degree of disability, rather than any 
organic component of that disability entity; that clinical 
findings and diagnoses over the years had not shown any 
significant organic basis for his musculoskeletal 
symptomatology; that his tension headaches and muscle 
tension/spasms had primarily been attributed medically to 
psychogenic etiology; and that for this reason, the Board 
would consider the regulatory provisions, including 
Diagnostic Code 9505, applicable to the psychogenic component 
of appellant's psychophysiologic disability, since these were 
more beneficial to the appellant than the rating criteria for 
evaluating the organic component thereof.  

As the Board additionally stated in its September 22, 1995 
decision, the VA's Schedule for Rating Disabilities provides 
a general rating formula for psychophysiologic disorders, 
including Diagnostic Code 9505, based upon the degree of 
incapacity or impairment, as follows in pertinent part:  
"Severe" social and industrial impairment may be assigned a 
70 percent evaluation.  A 100 percent evaluation requires 
that attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior; and the veteran is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132.  

Applying the aforecited regulatory criteria, said VA 
outpatient treatment records dated during that one-year 
period prior to June 24, 1987, date of receipt of application 
to reopen the claim, do not indicate that appellant's 
psychophysiological musculoskeletal disorder was at least 
severely disabling.  Private clinical records from Ralph E. 
Samuelson, M.D., dated in the mid-1980's, do not indicate 
that the psychophysiological musculoskeletal disorder was at 
least severely disabling either.  Said private clinical 
records indicate that appellant was evaluated regarding his 
ability to perform employment as a federal postal service 
distribution clerk.  He had musculoskeletal complaints, 
including low back tenderness, in addition to anxiety and 
depression.  There was no limitation of motion of his joints, 
including the back, however.  Significantly, Dr. Samuelson 
considered the appellant physically able to perform his job 
requirements, although noting that muscle fatigue and pain 
would render it difficult.  

However, the positive evidence includes a March 1987 SSA 
Administrative Law Judge's decision received subsequent to 
the July 1984 unappealed adverse rating decision.  In that 
March 1987 SSA Administrative Law Judge's decision, it was 
determined that appellant had severe somatoform and 
personality disorders with flat affect and schizoid 
tendencies, low back pain, and headaches.  It was indicated 
that he had been employed full-time as a postal service 
worker from January 1982 to January 1983, but actually had 
absenteeism approximately half the time.  With resolution of 
all reasonable doubt in appellant's favor, the Board 
concludes that based largely upon that SSA Administrative Law 
Judge's decision, it was factually ascertainable that 
appellant's service-connected psychophysiological 
musculoskeletal disorder was at least severely disabling 
during the relevant one-year period prior to the date 
appellant's application to reopen the claim was received on 
June 24, 1987.  Accordingly, an effective date of June 24, 
1986, for an increased evaluation for the psychophysiological 
musculoskeletal disorder is granted, since this is the 
earliest date entitlement was reasonably shown one-year prior 
to date of receipt of claim.  38 U.S.C.A. §§ 5110(b)(2), 
5107(b); 38 C.F.R. § 3.400(o)(2).  

Parenthetically, even assuming arguendo that said private 
clinical records from Dr. Samuelson showed that appellant's 
service-connected psychophysiological musculoskeletal 
disorder was at least severely disabling and may constitute 
an informal claim for an increased rating, this would not 
warrant an effective date earlier than June 24, 1986.  The 
provisions of 38 C.F.R. § 3.157(b) (1999) (in effect since 
prior to 1987), state, in pertinent part:

Once a formal claim for...compensation 
has been allowed..., receipt of one of 
the following will be accepted as an 
informal claim for increased benefits or 
an informal claim to reopen....(2) 
Evidence from a private physician or 
layman.  The date of receipt of such 
evidence will be accepted when the 
evidence furnished by or in behalf of the 
claimant is within the competence of the 
physician...and shows the reasonable 
probability of entitlement to 
benefits....(3) State and other 
institutions.  When submitted by or on 
behalf of the veteran and entitlement is 
shown, date of receipt by the Department 
of Veterans Affairs of examination 
reports, clinical records, and 
transcripts of records will be accepted 
as the date of receipt of a claim if 
received from State, county, 
municipal,...institutions, or other 
Government hospitals....

Since Dr. Samuelson is a private physician and clinical 
records from that physician were received by the VA in the 
1990's, date of receipt by the VA, not date treatment was 
rendered, would constitute date of informal claim.  Inasmuch 
as such informal claim date is later than June 24, 1986, this 
provides no basis for granting an effective date earlier than 
June 24, 1986 for an increased evaluation for the 
psychophysiological musculoskeletal disorder. 

ORDER

An earlier effective date of June 24, 1986 for an increased 
evaluation for appellant's psychophysiological 
musculoskeletal disorder is granted, subject to the 
applicable provisions governing payment of monetary awards.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

